STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    May 12, 2015
               Plaintiff-Appellee,

v                                                                   No. 313857
                                                                    Macomb Circuit Court
KENISHA LATORI FAISON,                                              LC No. 2012-000991-FC

               Defendant-Appellant.


Before: BECKERING, P.J., and CAVANAGH and SAAD, JJ.

PER CURIAM.

       Defendant appeals her jury trial convictions for: (1) aiding or abetting the solicitation of
murder under MCL 750.157b and MCL 767.39; and (2) conspiracy to commit first-degree
premeditated murder under MCL 750.157a and MCL 750.316(1)(a). For the reasons stated
below, we affirm.

                          I. FACTS AND PROCEDURAL HISTORY

        This case involves a love triangle that involved codefendant Deon Taylor,1 defendant,
and defendant’s half-sister, Kia Faison. Taylor had a longstanding relationship with Kia, and is
the father of one of her children. In 2005, Taylor was convicted of sexually abusing Kia’s niece
and sent to prison. Nonetheless, Kia resumed her relationship with Taylor after his release, and
the couple shared a residence. During this time period, Taylor also began a sexual relationship
with defendant, which caused tension between her and Kia. In 2012, Taylor was charged with
molesting Kia’s daughter, and incarcerated once again.

        While in the Macomb County Jail, Taylor approached a former associate, and asked him
to kill Kia and her two children so that Kia’s daughter could not accuse him of molesting her.


1
  A jury convicted Taylor, who was tried separately from defendant, of solicitation to commit
murder and conspiracy to commit first-degree premeditated murder. Our Court affirmed his
convictions in People v Taylor, unpublished opinion per curiam of the Court of Appeals, issued
March 25, 2014 (Docket No. 313677). The opinion also contains further information on the
factual background of this case.


                                                -1-
The former associate informed the Macomb County Sheriff’s Department of Taylor’s plans, and
the Department gave him a small microphone to wear for subsequent meetings with Taylor. In
February 2012, Taylor and the informant had a detailed and graphic discussion about how best to
commit the murders. They also discussed payment (which would come from a large life
insurance policy Kia had purchased, and of which Taylor was supposedly the beneficiary),2 and
Taylor stressed that defendant would assist the informant by providing keys to Kia’s house and
documentation related to the life insurance policy.

        At the instruction of the sheriff’s department, the informant contacted defendant via a cell
phone number that Taylor supplied. He arranged to meet with defendant in the jail lobby, before
defendant visited Taylor. At the meeting, which was monitored by the sheriff’s department,3
defendant and the informant discussed the logistics of carrying out the murders,4 and defendant
expressed approval of the plan to kill her half-sister and her niece and nephew.5 She also stated
that she would accompany defendant into the home prior to the shootings, and help him retrieve
documentation on the life insurance policy. At some point during the meeting, defendant
removed three keys from a ring and handed them to the informant, and explained which doors
they opened at Kia’s home.

        The prosecutor subsequently charged defendant with: (1) aiding or abetting the
solicitation of murder under MCL 750.157b and MCL 767.39; and (2) conspiracy to commit


2
  Kia testified that she actually removed Taylor as a beneficiary of her life insurance policy in
January 2012, a fact of which Taylor and defendant were apparently not aware.
3
 The prosecutor introduced the recording of the informant’s meeting with defendant as evidence,
and played the audio recording for the jury.
4
  Among other things, defendant explained the layout of Kia’s house to the informant, and told
him of the family’s sleeping arrangements and schedule. Defendant also made suggestions about
how best to carry out the murders, and told defendant to: (1) tie Kia’s legs together because she
practiced kickboxing; (2) exercise discretion at all times because of “nosey” neighbors and the
proximity of the Eastpointe police station to Kia’s home; (3) not park his car in Kia’s driveway.
5
  Specifically, the informant testified that he asked defendant whether she knew that he intended
to murder Kia and her family, and defendant explained that she approved of his plans. The
informant and defendant went on to discuss the potential murders in great detail, which did not
dissuade defendant, as noted, from offering her own suggestions on how best to carry out the
shootings.
The prosecution also presented the jury a handwritten letter bearing defendant’s signature, and
with her return address. Guards found the document in a search of Taylor’s cell effected soon
after defendant told Taylor during a jail visit that she had sent him a letter and some photographs.
In the letter, defendant states:
       I will never leave your side. . . . I’m going to have someone take care of Kia. I
       promise you that. She means nothing to me. And she is a liar, sneaky and don’t
       deserve to be living [sic]. I’m just so outraged about everything.


                                                -2-
first-degree premeditated murder under MCL 750.157a and MCL 750.316(1)(a). At trial, the
jury heard exhaustive testimony from the informant, Kia, and defendant, who denied that she
approved of the plan to murder her family members. A detective with the sheriff’s department
testified to his work with the informant, and voiced his belief that the informant saved the lives
of Kia and her children. He also informed the jury that the sheriff’s department possessed
numerous audio recordings of weekly visits between Taylor and defendant in which defendant
expressed approval of the murders and a willingness to help the informant facilitate them.6

        In October 2012, the jury found defendant guilty as charged. On appeal, she argues that:
the prosecution presented insufficient evidence to sustain her conviction of solicitation to commit
murder. In her standard 4 brief, defendant also makes the unsupported assertions that: (1) the
prosecution presented insufficient evidence to sustain her conviction of conspiracy to commit
murder; and (2) she was denied due process because the trial court issued improper jury
instructions, to which her counsel did not object.

                                 II. STANDARD OF REVIEW

         A challenge to the sufficiency of evidence is reviewed de novo. People v Solmonson,
261 Mich. App. 657, 661; 683 NW2d 761 (2004). When it determines whether sufficient
evidence exists “to sustain a conviction, a court must view the evidence in a light most favorable
to the prosecution and determine whether any rational trier of fact could have found that the
essential elements of the crime were proven beyond a reasonable doubt.” People v Nowack, 462
Mich. 392, 399-400; 614 NW2d 78 (2000) (internal quotation and citation omitted). “It is for the
trier of fact, not the appellate court, to determine what inferences may be fairly drawn from the
evidence and to determine the weight to be accorded those inferences.” People v Hardiman, 466
Mich. 417, 428; 646 NW2d 158 (2002).

                                         III. ANALYSIS

       Criminal solicitation of murder under MCL 750.157b is a “specific intent crime” that

               . . . requires proof that the defendant intended that a murder would occur.
       Solicitation to commit murder occurs when (1) the solicitor purposely seeks to
       have someone killed and (2) tries to engage someone to do the killing.
       Solicitation is complete when the solicitation is made. A contingency in the plan
       may affect whether the victim will be murdered, but does not change the
       solicitor’s intent that the victim be murdered. Actual incitement is not necessary
       for conviction. [People v Crawford, 232 Mich. App. 608, 616; 591 NW2d 669
       (1998).]

        “To place the issue of aiding and abetting before a trier of fact, the evidence need only
tend to establish that more than one person committed the crime, and that the role of a defendant


6
 The prosecutor introduced the audio recordings of these visits between defendant and Taylor as
evidence and played them for the jury.


                                                -3-
charged as an aider and abettor amounts to something less than the direct commission of the
offense.” People v Vaughn, 186 Mich. App. 376, 382; 465 NW2d 365 (1990). “The phrase ‘aids
or abets’” encompasses “any type of assistance given to the perpetrator of a crime by words or
deeds that are intended to encourage, support, or incite the commission of that crime.” People v
Moore, 470 Mich. 56, 63; 679 NW2d 41 (2004). “In determining whether a defendant assisted in
the commission of the crime, the amount of advice, aid, or encouragement is not material if it
had the effect of inducing the commission of the crime.” Id. at 71. “[W]hether the defendant
performed acts or gave encouragement that assisted” must be determined “on a case-by-case
basis.” Id. (internal quotation and citations omitted). “An aider and abettor’s state of mind may
be inferred from all the facts and circumstances.” People v Carines, 460 Mich. 750, 758; 597
NW2d 130 (1999).

        Here, the underlying crimes that defendant is accused of aiding and abetting—solicitation
to commit murder and conspiracy to commit murder—were unquestionably committed by
Taylor, who “engaged” the informant to murder Kia and her children.7 Crawford, 232 Mich. App.
at 616. The prosecution presented ample evidence that defendant also solicited the informant to
commit murder, by aiding and abetting Taylor’s efforts to do so. Again, she met with the
informant in the Macomb County Jail, discussed the logistics of the murder, and indicated her
approval for the violent plans—demonstrating intent to have Kia and her children killed.
Carines, 460 Mich. at 758. She also provided the informant with keys to Kia’s home, and offered
to assist him in obtaining documentation on the life insurance policy with which Taylor planned
to pay the informant for carrying out the killings. In addition, she “encourage[d] [and]
support[ed]” Taylor in his plans to engage the informant to murder Kia and her children. Moore,
470 Mich. at 63.

      The prosecution therefore provided more than sufficient evidence for a jury to find
beyond a reasonable doubt that defendant was guilty of aiding and abetting solicitation to
commit murder pursuant to MCL 750.157b.8 Nowack, 462 Mich. at 399-400.



7
 As noted in n 1, see our Court’s opinion affirming Taylor’s convictions for further background
on his efforts to have Kia and her children murdered. People v Taylor, unpublished opinion per
curiam of the Court of Appeals, issued March 25, 2014 (Docket No. 313677).
8
  Defendant’s arguments in her standard 4 brief are frivolous and unsupported. As recounted
above, the prosecution provided substantial evidence that defendant participated in a conspiracy
to commit first-degree, premeditated murder. Defendant’s argument to the contrary is disjointed
and unsupported. A litigant may not merely announce his position and leave it to our Court to
discover and rationalize the basis for his claims. People v Watson, 245 Mich. App. 572, 587; 629
NW2d 411 (2001).
As for her unpreserved complaint regarding the jury instructions, the record indicates that the
trial court, though it made a minor mistake in its explication of renunciation as affirmative
defense to the charge of solicitation in its preliminary instructions, correctly recited the elements
of renunciation during the final jury instructions. Jury instructions are not erroneous if they
fairly present to the jury the issues to be tried and sufficiently protect the defendant’s rights.

                                                -4-
       Affirmed.



                                                           /s/ Jane M. Beckering
                                                           /s/ Mark J. Cavanagh
                                                           /s/ Henry William Saad




People v Knapp, 244 Mich. App. 361, 376; 624 NW2d 227 (2001). The trial court’s instructions
achieved both objectives and defendant’s assertions otherwise are without merit. Defendant’s
counsel cannot be held ineffective for failure to make a meritless objection. People v Ericksen,
288 Mich. App. 192, 201; 793 NW2d 120 (2010).


                                              -5-